Citation Nr: 1621587	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  14-01 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for gum disease and loss of teeth, to include as secondary to service-connected hidradenitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1985 to August 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file and reflects the record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  Additional evidence has not been received and thus, the Board may proceed with appellate review.

However, additional evidence has been associated with the record subsequent to the most recent, October 2013 statement of the case issued for the claim herein.  Neither the Veteran nor his representative waived review of the additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2015).  The additional evidence consists of an April 2014 VA skin disease examination report, a June 2014 VA peripheral nerves conditions examination report and an August 2014 VA esophageal conditions examination report.  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeal was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran.  These examination reports were developed by VA; however, these examination reports are not relevant to the claim herein.  Thus, a remand for AOJ consideration of such is not warranted.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for right carpal tunnel syndrome was raised in a July 2013 application for benefits.   April 2014 VA correspondence and an August 2014 rating decision indicated the claim was considered as a request for reconsideration; however, as the claim was explicitly phrased as a claim to reopen a claim for service connection, such has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds it necessary to remand the issue of entitlement to service connection for gum disease and loss of teeth, to include as secondary to service-connected hidradenitis, for additional development and consideration. 

The Board concludes that the December 2010 VA dental and oral examination report and February 2011 VA medical opinion are not adequate for the purpose of adjudicating entitlement to service connection for gum disease and loss of teeth, to include a secondary to service-connected hidradenitis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The December 2010 dental and oral VA examiner diagnosed severe periodontal disease but did not provide an opinion as to the etiology of such.  The February 2011 VA medical opinion stated the Veteran's hidradenitis was a sweat gland issue and that this service-connected condition was not related in any way to his loss of teeth and gum disease.  However, the February 2011 VA medical opinion does not address the Veteran's contention, that his gum disease and loss of teeth is related to the medications taken for his hidradenitis.  Thus, the claim must be remanded for a VA opinion to address such, to include consideration of the Veteran's January 2016 testimony that when he began taking minocycline on a daily basis such coincided with severe tooth loss.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2015). 

Additionally, in January 2016 testimony, the Veteran referenced private dental treatment; however, a specific provider was not further identified.  There are no private dental records associated with the claims file.  Thus, the necessary authorization should be obtained from the Veteran, to obtain any relevant identified private dental treatment records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Finally, an October 2013 statement of the case referenced review of VA treatment records not associated with the claims file.  Specifically, the October 2013 statement of the case referenced review of VA treatment records from the Atlanta VA Medical Center (VAMC), dated in September 1997, from the Montgomery VAMC dated from March 1992 through November 2007, from the Birmingham VAMC, dated from April 2001 through October 2013.  In January 2016 testimony, the Veteran reported treatment from the Montgomery VAMC beginning in 1991, from the Birmingham VAMC beginning in 1996 and from the Shoals Community Based Outpatient Clinic (CBOC) beginning in 2004.  However, the only VA treatment records associated with the claims file, are from the Birmingham VAMC, and are dated from April 2001 to July 2012.  Thus, on remand, VA treatment records from the Atlanta VAMC, dated in September 1997, from the Montgomery VAMC from 1991 to November 2007, from the Birmingham VAMC, to include the Shoals CBOC and all associated outpatient clinics, from 1996 to April 2001 and from July 2012 to the present, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, from the Atlanta VAMC, dated in September 1997, from the Montgomery VAMC from 1991 to November 2007, and from the Birmingham VAMC, to include the Shoals CBOC and all associated outpatient clinics, from 1996 to April 2001 and from July 2012 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Contact the Veteran and request that he identify all private dental treatment providers, and provide VA the necessary authorization to obtain the identified private treatment records.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested identified documents.

3.  Thereafter, obtain a medical opinion from an appropriate VA examiner as to the nature and etiology of the Veteran's gum disease and tooth loss.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's gum disease and tooth loss was aggravated by his service-connected hidradenitis.  In rendering the requested opinion, the clinician must consider the Veteran's January 2016 testimony that when he began taking minocycline on a daily basis for his service-connected hidradenitis such coincided with severe tooth loss. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

If it is determined that another opinion cannot be satisfactorily determined without another clinical examination of the Veteran, such examination should be scheduled.

A complete rationale for all opinions expressed must be provided.

4.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




